PRESIDING JUSTICE HEIPLE, specially concurring: The majority’s reliance on the Uniform Commercial Code for guidance in this case is misplaced. The answer is not there. In fact, the patchwork quoting, editing and citing of the statute by the majority adds neither light nor guidance to the problem. Admittedly, the Code permits the sole owner of a certificate of stock to transfer or pledge less than all of those shares if the endorsement so states. That is to say, a shareholder may transfer his shares in smaller blocks than what is stated on the face of the certificate. Ill. Rev. Stat. 1983, ch. 26, par. 8 — 308(5). However, the Code says nothing about the rights of less than all of the interest holders in a security to pledge or transfer their interests on their own signatures. Neither does it deal with the situation at hand where one joint tenant both affixes his own signature and also fraudulently forges a joint tenant’s signature in an attempt to pledge the entire security. Although the majority is reversing the trial judge, the majority and the trial judge both fell into the same trap when they attempted to make the Code cover a situation that simply is not covered. Since the Code does not deal with the situation at hand, the matter should be resolved with reference to the common law of joint tenancy. (Ill. Rev. Stat. 1983, ch. 26, par. 1 — 103.) This would support the result reached by the majority in light of the recent decision in Harms v. Sprague (1984), 105 Ill. 2d 215, 473 N.E.2d 930. There it was held that a mortgage by a joint tenant exists as a lien on his interest in the joint tenancy property so long as he lives but that such lien does not sever the joint tenancy and is, therefore, extinguished upon his death. In the case at hand, it is proper to recognize the validity of the pledge to the limited extent of what Mr. Walsh could pledge on his own signature. That was his undivided one-half ownership as a joint tenant in the securities.